NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT




DELANE DAVIS, DOC# S23053,                      )
                                                )
              Appellant,                        )
                                                )
v.                                              )
                                                )      Case No. 2D17-678
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


              Affirmed.



SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.